Filed 7/21/15 P. v. Mena CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B261292
                                                                            (Super. Ct. No. F278034)
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

SALVADOR MENA,

     Defendant and Appellant.




                   Salvador Mena appeals the trial court's order denying his petition for
resentencing pursuant to Proposition 36, the Three Strikes Reform Act of 2012 ("the
Act"). (Pen. Code,1 § 1170.126.) Appellant is serving a sentence of 25 years to life as a
result of his 1999 conviction for possessing a controlled substance in a jail facility
(§ 4573.6) and his admission of two prior strikes. The court found that appellant's prior
convictions for committing lewd and lascivious acts on a child under the age of 14
(§ 288, subd. (a)) render him statutorily ineligible for resentencing under the Act.
(§§ 1170.12, subd. (c)(2)(C)(iv), 1170.126, subd. (e)(3).)
                   We appointed counsel to represent appellant on appeal. After counsel's
examination of the record, he filed an opening brief in which no issues were raised.

         1 All further statutory references are to the Penal Code.
              On April 14, 2015, we advised appellant that he had 30 days within which
to personally submit any contentions or issues he wished us to consider. No response has
been received from appellant.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106,
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                             2
                               Jacquelyn H. Duffy, Judge

                      Superior Court County of San Luis Obispo

                           ______________________________


             California Appellate Project, Jonathan B. Steiner, Executive Director,
Richard B. Lennon, Staff Attorney, under appointments by the Court of Appeal, for
Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                           3